John M. Kellogg, P. J. (dissenting):
The policy insured against the adventures and perils of the harbors, seas, rivers and other waters. It excepted from its provisions claims arising from the want of ordinary care and skill in loading and stowing the cargo and also from rottenness, inherent defects and other unseaworthiness. The words “ and other unseaworthiness,” following the words “ rottenness, inherent defects,” are limited in meaning by the rule of ejusdem generis to unseaworthiness arising from similar causes to those particularized. (State Board of Pharmacy v. Gasau, 195 N. Y. 197, 202.) Evidently this should be so, as any boat which sinks is unseaworthy at the time of sinking. Only the boat * which is rotten and has inherent defects, or other similar causes of unseaworthiness, and sinks therefrom, is excepted from the policy. The mere fact that a boat sinks at a dock is not evidence in itself of unseaworthiness if there is any other possible cause for the sinking.
*126The exceptions in the policy of claims arising from want of ordinary care and skill in loading and stowing the cargo, are the words of the insurer and must be strictly construed against it. It is, therefore, apparent that claims arising from want of ordinary care in unloading or otherwise caring for the vessel are not excepted. Here the owner, and master of the boat had nothing to do with the placing of it alongside of the scow, or with the attempt to remove a part of the cargo and changing the cargo in so doing. That was apparently the work of the longshoremen under the charge of the consignee who moved and took charge of the boat, for which quite probably the plaintiff may not be responsible. There was some reason in saying that the plaintiff warranted the loading and stowing of the cargo, but was not expected to warrant the unloading of the cargo. The loading and stowing is naturally under the control of the owner, or its officers, while the unloading of it and removal of its cargo are matters which, in this case at least, the plaintiff was not interested in. A peril of the harbor may result from the manner in which the boat is being unloaded, and from other causes. Boats were going in and out of the harbor in the immediate vicinity of this boat, and it does not appear that she might not have suffered injury therefrom. The boat was an ordinary brick barge. The cargo at the time was steel bars, kegs of nails and nuts, and hoop iron, about thirteen carloads, weighing about 600 tons, and it was well stowed and loaded. The boat was in good condition when the operation of unloading began. It had been changed by the consignee from pier to pier, and was taken from a pier and fastened to another boat. We cannot say what happened to it in the meantime. There was evidence here which would have justified the finding that the boat was properly loaded, the cargo properly stowed, but that the leak was caused by the manner in which the boat was being unloaded; that a change in the position of a part of the cargo in the process of unloading, after it arrived at its destination, was the cause of the loss. The questions, therefore, as to whether the boat was unseaworthy, whether its loss arose from carelessness in stowing and loading the cargo, were questions of fact for the jury.
In my mind the serious question arises from the fact that *127the captain left the boat unattended for about two hours, while he was gone to his supper. The insurer probably knew that this barge, for use in carrying brick, had not accommodations upon it for feeding the crew. It must have known that the watchman must get his meals away from the boat, and it was undoubtedly contemplated that he would be absent from the boat for a reasonable time for that purpose. The serious question is whether, as matter of law, it can be said that two hours was an unreasonable absence. It does not appear that the owner consented to or was a party to his absence for two hours. The warranty as to the watchman is peculiar in form. In the fore part of the policy is a warranty that when the vessel is laid up without a cargo it shall be in the charge of a competent watchman. This might imply that while it was at dock with a cargo, and in service, there was no necessity for a watchman. Later the policy provides that the boat at all times shall have a competent watchman on board. These two provisions should be read together and the real nature of the exception be ascertained by reconciling them so far as may be with the facts in a given case. Whether the absence of the watchman for two hours to get his supper was an unreasonable time might depend upon where the nearest supper was obtainable, and other circumstances. We cannot say as matter of law that it was a clear violation of the policy.
With some hesitation I favor a reversal and a new trial.
Judgment affirmed, with costs.